IN THE SUPREME COURT OF MISSISSIPPI
                                    NO. 97-CA-01140-SCT
DENISE DOWDY HARLOW
v.
GRANDMA'S HOUSE, INC. AND BECKY CHISM
ROYE, INDIVIDUALLY, AND AS SECRETARY, AND
DAVID NEAL ROYE, INDIVIDUALLY, AND AS
PRESIDENT

DATE OF JUDGMENT:                                06/24/97
TRIAL JUDGE:                                     HON. FRANK ALLISON RUSSELL
COURT FROM WHICH APPEALED:                       PONTOTOC COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                          TALMADEGE D. LITTLEJOHN
ATTORNEY FOR APPELLEES:                          DENVIL F. CROWE
NATURE OF THE CASE:                              CIVIL - OTHER
DISPOSITION:                                     REVERSED AND REMANDED - 12/10/98
MOTION FOR REHEARING FILED:                      1/11/99
MANDATE ISSUED:                                  4/14/99




     BEFORE SULLIVAN, P.J., MILLS AND WALLER, JJ.


     SULLIVAN, PRESIDING JUSTICE, FOR THE COURT:


¶1. Grandma's House, Inc. et al. and Denise Harlow reached a settlement agreement, the terms of which
were read into the court record before Judge Frank A. Russell in the Circuit Court of Pontotoc County on
May 20, 1996. Appellant Harlow agreed to assume all debts of the corporation, Grandma's House, Inc.
[hereinafter Grandma's House] incurred by her personally or by and through the corporation as a result of
her affiliation with the corporation, including a $47,012 debt to First National Bank. In turn, Appellees
Becky Roye and David Roye agreed to relinquish all claims to the real property owned by Grandma's
House, including removal of all lis pendens and execution of a quit claim deed.

¶2. The parties further agreed to execute cross releases personally and as corporate officers, and to
execute all corporate and personal documents necessary to reflect Harlow as the sole shareholder, director
and officer of Grandma's House. The parties also agreed to return certain items of personal property to its
rightful owner(s). Finally, each party agreed to pay his or her own attorney's fees.

¶3. In its order of September 13, 1996, the circuit court, upon noting its previous order of June 27, 1996,
specifically directed Harlow "to assume all debts of the Corporation known as Grandma's House, Inc.[,]"
and dismissed the cause and counter-complaint with prejudice. Thereafter, on September 27, 1996,
Harlow filed a Motion for a New Trial, or in the alternative, for Amendment of Judgment, and for Findings
of Fact and Conclusions of Law. In its order of June 24, 1997, the court denied Harlow's motion for a new
trial or in the alternative, for amendment of judgment, and assessed attorney's fees as sanctions against
counsel for Harlow in the sum of seven hundred fifty dollars ($750.00).

¶4. On August 1, 1997, Harlow filed a Motion to Reopen Time for Appeal pursuant to M.R.A.P. 4(h).
Harlow claimed neither she nor her counsel was furnished a copy of the June 24, 1997 order until August 1,
1997, after all time for appeal had expired. The circuit court denied Harlow's motion to reopen time for
appeal on August 11, 1997.

¶5. On August 15, 1997, Harlow next filed a Motion to Extend Time for Filing Notice of Appeal pursuant
to M.R.A.P. 4(g). Harlow again claimed neither she nor her counsel had received a copy of the June 24,
1997 order until August, 1, 1997. Harlow argued the circuit clerk's failure to provide her timely notice of
the June 24, 1997 judgment constituted "good cause" to extend the time for filing a notice of appeal.

¶6. On August 27, 1997, Grandma's House opposed Harlow's motion to extend time for filing notice of
appeal stating Harlow failed to show good cause or excusable neglect as required by Rule 4(g) to justify
granting such an extension. Grandma's House also requested the court enforce the judgment rendered on
June 24, 1997, wherein Grandma's House was awarded $750.00 as attorney's fees, and the court grant
Grandma's House all costs and attorney's fees incurred in this action. On September 9, 1997, Harlow
countered that the objection filed by Grandma's House should be stricken and its Motion for Attorney's
Fees should be denied under M.R.C.P. 12(f) for failure to respond within ten days as required by the rule.

¶7. On August 29, 1997, Harlow filed her Notice of Appeal from the order entered on June 24, 1997,
again claiming her counsel did not receive a copy of said order until August 1, 1997. Harlow noted there
was pending at this time a Motion to Extend Time for Filing Notice of Appeal which the circuit court had
not yet ruled upon and her notice of appeal was filed subject to the ruling of the court on said motion.

¶8. In its Order of December 4, 1997, nunc pro tunc July 23, 1997, the circuit court determined Harlow's
motion for extension of time to file a notice of appeal was timely filed pursuant to the provisions of
M.R.A.P. 4(g), and the court further determined Harlow had not received proper and timely notice of the
entry of the order that is the subject of this appeal. Consequently, Harlow asks this Court to review two
issues:

(1) whether the trial court erred in failing to issue its findings of facts and conclusions of law, pursuant to
Rule 52(a) as requested by Harlow in her motion of September 27, 1996, in its judgment of June 24,
1997?

(2) whether the trial court erred in imposing sanctions against counsel for Harlow and in assessing attorney's
fees against said attorney in its judgment of June 24, 1997?

                                             LEGAL ANALYSIS
¶9. A party's notice of appeal must be filed with the clerk of the trial court within 30 days after the date of
entry of the judgment or order appealed from. M.R.A.P. 4(a) (emphasis added). Harlow is appealing from
the circuit court's order of June 24, 1997, yet, she did not file her notice of appeal until August 29, 1997.
Because Harlow failed to perfect her appeal within the required time and she cannot show the failure to
timely perfect her appeal was a result of excusable neglect, this Court will refrain from addressing the issues
raised by this appeal.

¶10. In its order of June 24, 1997, the court denied Harlow's motion for a new trial or in the alternative, for
amendment of judgment, and assessed sanctions against Harlow. In its order the court described the
settlement agreement previously entered into by the parties as "not ambiguous" and "clear" in its terms. The
court also noted that counsel for Harlow, upon questioning by the court, admitted he and his client agreed
with all terms of the settlement including the portion regarding debt assumption by Harlow. Also, the court
stated Harlow's request for a new trial and findings of fact were misplaced because there had been no trial
in this matter. Here, the parties merely entered a binding settlement agreement. Finally, the court sua
sponte found the motion filed by Harlow "[was] without substantial justification, ostensibly interposed for
harassment and [had] unnecessarily expanded the proceedings. . . ." The court assessed attorney's fees as
sanctions against counsel for Harlow in the sum of seven hundred fifty dollars ($750.00). Harlow failed to
file her notice of appeal within 30 days after this June 24, 1997 order.

¶11. On August 1, 1997, Harlow filed a Motion to Reopen Time for Appeal pursuant to M.R.A.P. 4(h)
which provides:

      The trial court, if it finds (a) that a party entitled to notice of the entry of a judgment or order did not
      receive such notice from the clerk or any party within 21 days of its entry and (b) that no party would
      be prejudiced, may, upon motion filed within 180 days of entry of the judgment or order or within 7
      days of receipt of such notice, whichever is earlier, reopen the time for appeal for a period of 14 days
      from the date of entry of the order reopening the time for appeal.

Harlow claimed neither she nor her counsel received notice of the June 24, 1997 order from the clerk or
any other party within 21 days of the entry of the order on June 24, 1997, and that no party would be
prejudiced by the reopening of the time for appeal in this cause. Harlow claimed she was not furnished a
copy of the June 24, 1997 order until August 1, 1997. Harlow further claimed she had no knowledge of the
entry of the June 24, 1997 order until July 23, 1997, when she received this Court's Order filed on July 21,
1997, stating that a trial court order had been entered in this cause. Without explanation, the circuit court
denied Harlow's motion to reopen time for appeal on August 11, 1997.

¶12. Then, on August 15, 1997, Harlow filed a Motion to Extend Time for Filing Notice of Appeal
pursuant to M.R.A.P. 4(g) which states:

      The trial court may extend the time of filing a notice of appeal upon motion filed not later than 30 days
      after the expiration of the time otherwise prescribed by this rule. Any such motion which is filed before
      expiration of the prescribed time may be granted for good cause and may be ex parte unless the
      court otherwise requires. Notice of any such motion which is filed after expiration of the prescribed
      time shall be given to other parties, and the motion shall be granted only upon a showing of
      excusable neglect. No such extension shall exceed 30 days past such prescribed time or 10 days
      from the date of entry of the order granting the motion, whichever occurs later.
(emphasis added). The standards for extending the time for filing a notice of appeal depend upon the time
period within which the appellant seeks an extension. The parties disagree as to which standard is
applicable here.

¶13. Harlow claims her motion for extension of time was filed within the thirty (30) days after the expiration
of the time otherwise provided by M.R.A.P. 4 for the perfection of appeal to this Court. More specifically,
Harlow claims neither she nor her counsel was furnished a copy of the June 24, 1997 order within thirty
seven days (37) days subsequent to the entry thereof and neither had knowledge of the entry of said order
until this Court issued its Order filed on July 21, 1997, stating that a trial court order had been entered in
this cause. Harlow concludes the circuit clerk's failure to timely notify her of the June 24, 1997 order
constitutes "good cause" to extend the time within which to file her notice of appeal.

¶14. We disagree. Harlow admits in her motion that she had actual notice on July 21, 1997, that the court
had entered its order of June 24, 1997; consequently, Harlow had three (3) days to timely file a notice of
appeal. Harlow also claims she did not receive a copy of the June 24, 1997 order until July 23, 1997. Even
if Harlow did not actually receive notice of the June 24, 1997 order until July 23, 1997, she still had one (1)
day to timely file a notice of appeal. Yet, Harlow failed to perfect her appeal within the required time or to
request an extension of time to file a notice of appeal.

¶15. Furthermore, M.R.C.P. 77(d) provides that lack of notice of an entry of an order by the clerk does
not affect the time to appeal nor relieve Harlow for failure to appeal within the time allowed. M.R.C.P.
77(d) states:

      Notice of Orders or Judgments. Immediately upon the entry of an order or judgment the clerk shall
      serve a notice of entry in the manner provided for in Rule 5 upon each party who is not in default for
      failure to appear, and shall make a note in the docket of the service. . . . Lack of notice of the entry
      by the clerk does not affect the time to appeal, nor relieve, nor authorize the court to relieve, a
      party for failure to appeal within the time allowed, except as permitted by the Mississippi Rules
      of Appellate Procedure.

(emphasis added).

¶16. We disagree with Harlow's claim that "good cause" is the applicable standard for determining whether
to extend the time for filing a notice of appeal in this case. Harlow's motion was filed twenty two days past
the allowed time to file an extension and such extension be granted for "good cause" shown. Consequently,
Harlow has the burden of showing the failure to file a timely notice was a result of "excusable neglect." The
official comment to M.R.A.P. 4(g) states mere failure to learn of the entry of the judgment is generally not a
ground for showing excusable neglect. We conclude that since Harlow's only complaint is that she failed to
receive a copy of the order from the clerk of the circuit court, Harlow has not and cannot show excusable
neglect.

¶17. Accordingly, we find the circuit court erred in its order of December 4, 1997, nunc pro tunc July 23,
1997, when it determined Harlow's motion for extension of time to file a notice of appeal was timely filed
pursuant to the provisions of M.R.A.P. 4(g).

¶18. REVERSED AND REMANDED.

PRATHER, C.J., PITTMAN, P.J., BANKS, McRAE, SMITH, MILLS AND WALLER, JJ.,
CONCUR. ROBERTS, J., NOT PARTICIPATING.